Exhibit 10.7

 

THIRD AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 4)

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AGREEMENT (LEASE NO.
4) (this “Amendment”) is made and entered into as of June 20, 2011 by and among
each of the parties identified on the signature pages hereof as a landlord
(collectively, “Landlord”) and each of the parties identified on the signature
pages hereof as a tenant (jointly and severally, “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 4), dated as of August 4, 2009, as amended by that certain
First Amendment to Amended and Restated Master Lease Agreement (Lease No. 4),
dated as of October 1, 2009, and that certain Partial Termination of and Second
Amendment to Amended and Restated Master Lease Agreement (Lease No. 4), dated as
of May 1, 2011 (as so amended, “Amended Lease No. 4”), Landlord leases to
Tenant, and Tenant leases from Landlord, the Leased Property (this and other
capitalized terms used but not otherwise defined herein having the meanings
given such terms in Amended Lease No. 4), all as more particularly described in
Amended Lease No. 4; and

 

WHEREAS, simultaneously herewith, SNH/LTA Properties Trust (“SNH/LTA”) has
acquired the real property and related improvements comprising the senior living
facility known as McCarthy Court II and located at 1325 McCarthy Boulevard, New
Bern, North Carolina, as more particularly described on Exhibit A-27 attached
hereto (the “McCarthy Court II Property”); and

 

WHEREAS, SNH/LTA wishes to lease the McCarthy Court II Property to Five Star
Quality Care Trust (“FSQC Trust”) and FSQC Trust wishes to lease the McCarthy
Court II Property from SNH/LTA; and

 

WHEREAS, SNH/LTA and the other entities comprising Landlord, and FSQC Trust and
the other entities comprising Tenant, wish to amend Amended Lease No. 4 to
include the McCarthy Court II Property;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, Amended Lease No. 4 is hereby amended as
follows:

 

1.                                       Definition of Minimum Rent.  The
defined term “Minimum Rent” set forth in Section 1.68 of Amended Lease No. 4 is
deleted in its entirety and replaced with the following:

 

“Minimum Rent”  shall mean the sum of Twenty-Three Million, Five Hundred
Ninety-Four Thousand, One Hundred Twelve and 10/100 Dollars ($23,594,112.10) per
annum.

 

--------------------------------------------------------------------------------


 

2.                                       Definitions of Bronco Financed Lease
and Bronco Financed Property.  Article 1 of Amended Lease No. 4 is amended by
adding the following definitions as Sections 1.101 and 1.102 immediately
following Section 1.100:

 

1.101                 “Bronco Financed Leases”  shall mean, collectively, that
certain Lease Agreement to be entered into between SNH/LTA SE Home Place New
Bern LLC and FVE SE Home Place New Bern LLC and that certain Lease Agreement to
be entered into between SNH/LTA SE McCarthy New Bern LLC and FVE SE McCarthy New
Bern LLC, as either of them may be amended, restated or otherwise modified from
time to time.

 

1.102                 “Bronco Financed Property”  shall mean each “Leased
Property”, as defined therein, under the Bronco Financed Leases, including,
without limitation, the senior living facility known as Home Place of New Bern
and located at 1309 McCarthy Boulevard, New Bern, North Carolina and the senior
living facility known as McCarthy Court I and located at 1321 McCarthy
Boulevard, New Bern, North Carolina.

 

3.                                       Leased Property.  Section 2.1 of
Amended Lease No. 4 is amended by deleting subsection (a) therefrom in its
entirety and replacing it with the following:

 

(a)                                  those certain tracts, pieces and parcels of
land as more particularly described on Exhibits A-1 through A-27 attached hereto
and made a part hereof (the “Land”).

 

4.                                       Events of Default.  Section 12.1 of
Amended Lease No. 4 is amended be adding the new subsection (l) thereto
immediately following Section 12.1(k):

 

(l)                                     should there occur an “Event of
Default”, as defined therein, under either of the Bronco Financed Leases;

 

5.                                       Addition of Properties.  Article 23 of
Amended Lease No. 4 is amended by adding the following new Section 23.18
immediately following Section 23.17:

 

23.18  Addition of Properties.  Landlord and Tenant expressly acknowledge and
agree that, effective automatically upon the release of any Bronco Financed
Property from the financing which is secured by the same, such Bronco Financed
Property shall be added to and demised under this Agreement in accordance with
the terms and conditions hereof, the Minimum Rent payable hereunder shall be
increased by an amount equal to the Minimum Rent payable under the applicable
Bronco Financed Lease with respect to such Bronco Financed Property, and the
Additional Rent payable hereunder shall be increased by the Additional Rent
payable under the applicable Bronco Financed Lease with respect to such Bronco
Financed Property.  The addition of any such Bronco Financed Property in
accordance with the terms hereof shall be automatic without any requirement that
Landlord or Tenant take any action or execute any document, instrument,
amendment or confirmation with respect thereto.  Notwithstanding the foregoing,
Landlord and Tenant shall execute and deliver such documents, instruments,

 

2

--------------------------------------------------------------------------------


 

agreements and confirmations as the other party shall reasonably request with
respect to the foregoing.

 

6.                                       Schedule 1.  Schedule 1 to Amended
Lease No. 4 is deleted in its entirety and replaced with Schedule 1 attached
hereto.

 

7.                                       Exhibit A.  Exhibit A to Amended Lease
No. 4 is amended by adding Exhibit A-27 attached hereto immediately following
Exhibit A-26 to Amended Lease No. 4.

 

8.                                       Ratification.  As amended hereby,
Amended Lease No. 4 is hereby ratified and confirmed.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

 

 

 

SNH NS PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

 

 

 

SPTIHS PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

 

 

 

SNH CHS PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

4

--------------------------------------------------------------------------------


 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

 

 

 

CCOP SENIOR LIVING LLC

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE -

 

NS TENANT, LLC

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

 

 

FS TENANT HOLDING COMPANY TRUST

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A-27

 

McCarthy Court II

1325 McCarthy Boulevard

New Bern, North Carolina

 

(See attached copy.)

 

--------------------------------------------------------------------------------


 

MCCARTHY COURT II

 

Legal Description

 

Lying and being situate in Craven County, North Carolina, and being more
particularly described as follows:

 

FEE TRACT:

Being all of 2.124 ACRES, as shown on that plat entitled “RESURVEY OF 2.124 ACRE
PARCEL MCCARTHY BOULEVARD-NEW BERN FOR MCCARTHY COURT II, LLC”, according to the
plat thereof, recorded in PLAT CABINET H, SLIDE 49-B, in the office of the
Register of Deeds of Craven County, North Carolina.

 

EASEMENT TRACT APPURTENANT TO FEE TRACT:

TOGETHER WITH all property easement rights and benefits contained in that
Amended and Restated Declaration of Rights, Restrictions and Easements recorded
May 23, 2008, in Book 2727, Page 164, Craven County Registry.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-1

 

Somerford Place - Stockton

3530 Deer Park Drive

Stockton, CA  95219

 

2009

 

N/A

 

03/31/2008

 

8

%

A-2

 

La Villa Grande Care Center

2501 Little Bookcliff Drive

Grand Junction, CO  81501

 

2005

 

$

5,205,189

 

12/31/2001

 

10

%

A-3

 

Court at Palm-Aire

2701 North Course Drive

Pompano Beach, FL  33069

 

2007

 

$

12,992,201

 

09/01/2006

 

8.25

%

A-4

 

Intentionally Deleted

 

N/A

 

N/A

 

N/A

 

N/A

 

A-5

 

Intentionally Deleted

 

N/A

 

N/A

 

N/A

 

N/A

 

A-6

 

Northlake Gardens

1300 Montreal Road

Tucker, GA  30084

 

2006

 

$

2,240,421

 

06/03/2005

 

9

%

A-7

 

Westridge Quality

Care & Rehabilitation

600 Manor Drive

Clarinda, IA  51632

 

2005

 

$

2,933,641

 

12/31/2001

 

10

%

A-8

 

Brenden Gardens

900 Southwind Road

Springfield, IL  62703

 

2007

 

$

1,802,414

 

09/01/2006

 

8.25

%

A-9

 

Overland Park Place

6555 West 75th Street

Overland Park, KS  66204

 

2005

 

$

2,539,735

 

10/25/2002

 

10

%

A-10

 

Morningside of Mayfield

1517 West Broadway

Mayfield, KY  42066

 

2006

 

$

1,197,256

 

11/19/2004

 

9

%

A-11

 

The Neighborhood of Somerset

100 Neighborly Drive

Somerset, KY  42503

 

2007

 

$

1,893,629

 

11/05/2006

 

8.25

%

A-12

 

Centennial Park Retirement Village

510 Centennial Circle

North Platte, NE  69101

 

2009

 

N/A

 

02/17/2008

 

8

%

A-13

 

Westgate Assisted Living

3030 South 80th Street

Omaha, NE  68124

 

2006

 

$

2,210,173

 

06/03/2005

 

9

%

A-14

 

NewSeasons at Cherry Hill

490 Cooper Landing Road

Cherry Hill, NJ  08002*

 

N/A

 

N/A

 

12/29/2003

 

10

%

A-15

 

NewSeasons at Mount Arlington

2 Hillside Drive

Mount Arlington, NJ  07856*

 

N/A

 

N/A

 

12/29/2003

 

10

%

A-16

 

NewSeasons at New Britain

800 Manor Drive

Chalfont, PA  18914*

 

N/A

 

N/A

 

12/29/2003

 

10

%

A-17

 

NewSeasons at Clarks Summit

950 Morgan Highway

Clarks Summit, PA  18411*

 

N/A

 

N/A

 

12/29/2003

 

10

%

A-18

 

NewSeasons at Exton

600 North Pottstown Pike

Exton, PA  19341*

 

N/A

 

N/A

 

12/29/2003

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-19

 

NewSeasons at Glen Mills (Concordville)

242 Baltimore Pike

Glen Mills, PA  19342*

 

N/A

 

N/A

 

12/29/2003

 

10

%

A-20

 

NewSeasons at Tiffany Court

700 Northampton Street

Kingston, PA  18704*

 

N/A

 

N/A

 

12/29/2003

 

10

%

A-21

 

Morningside of Greenwood

116 Enterprise Court

Greenwood, SC  29649

 

2006

 

$

1,322,836

 

06/03/2005

 

9

%

A-22

 

Montevista at Coronado

1575 Belvidere Street

El Paso, TX  79912

 

2005

 

$

8,149,609

 

01/11/2002

 

10

%

A-23

 

Dominion Village at Poquoson

531 Wythe Creek Road

Poquoson, VA  23662

 

2005

 

$

1,359,832

 

5/30/2003

 

10

%

A-24

 

Morningside in the West End

3000 Skipwith Road

Richmond, VA  23294

 

2006

 

$

3,792,363

 

11/19/2004

 

9

%

A-25

 

Worland Healthcare &

Rehabilitation Center

1901 Howell Avenue

Worland, WY  82401

 

2005

 

$

3,756,035

 

12/31/2001

 

10

%

A-26

 

Brandon Woods at Alvamar

1501 Inverness Drive

Lawrence, KS 66047

 

2010

 

N/A

 

10/01/2009

 

8.75

%

A-27

 

McCarthy Court II

1325 McCarthy Boulevard

New Bern, North Carolina

 

2012

 

N/A

 

06/20/2011

 

7.5

%

 

--------------------------------------------------------------------------------

“*” indicates New Seasons Property

 

--------------------------------------------------------------------------------

 